Citation Nr: 1618428	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-09 151	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts.  

2.  Entitlement to service connection for reactive airway disease/asthma.  

3.  Entitlement to service connection for a left arm disability.  

4.  Entitlement to an initial rating higher than 20 percent for a lumbar spine disability.  

5.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to February 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that granted service connection and a 20 percent rating for a lumbar spine disability (lumbar strain with a L2-L3 disc bulge), effective October 8, 2008.  By this decision, the RO also denied service connection for bilateral cataracts, reactive airway disease/asthma (listed as reactive airway disease), and for a left arm disability (listed as a left arm condition, claimed as pain).  

In February 2016, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  The Veteran submitted additional evidence and she waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to service connection for a left arm disability, as well as the issues of entitlement to an initial rating higher than 20 percent for a lumbar spine disability and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.

FINDINGS OF FACTS

1.  At a February 2016 hearing before the Board, the Veteran withdrew her appeal concerning the issue of entitlement to service for bilateral cataracts.  

2.  The Veteran's reactive airway disease/asthma had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for bilateral cataracts have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for service connection for reactive airway disease/asthma have been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at her February 2016 hearing before the Board, the Veteran withdrew her appeal as to the issue of entitlement to service connection for bilateral cataracts.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to service connection for bilateral cataracts is dismissed.  

II. Reactive Airway Disease/Asthma

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran contends that she has reactive airway disease/asthma that is related to service.  She specifically maintains that she was treated for reactive airway disease/asthma during her period of service.  She reports that although she may have stated during service that she had asthma as a child, she either actually did not have asthma as a child, or she outgrew such condition prior to service.  The Veteran essentially contends that she suffered from reactive airway disease/asthma during service and since service.  

The Veteran's service treatment records indicate that she was treated for reactive airway disease and asthma on occasions during service.  On a medical history form at the time of an August 1987 enlistment examination, the Veteran checked that she did not have asthma, shortness of breath, or pain or pressure in her chest.  The reviewing examiner reported that the Veteran had childhood diseases that were not considered disabling.  There was no reference to reactive airway disease and/or asthma.  The objective August 1987 enlistment examination report included notations that the Veteran's lungs and chest were normal.  

A May 1988 treatment entry noted that the Veteran was seen for shortness of breath, night sweats, and a cough.  The diagnosis was an upper respiratory infection.  A November 1988 emergency care and treatment report noted that the Veteran was seen for shortness of breath.  She reported that she had a history of asthma when she was younger and that she was not on currently on medication.  The Veteran denied that she had upper respiratory infections, allergies, a precipitating event, or episodes when she was younger.  It was noted that the Veteran complained of bilateral chest pain on respiration and that she had no allergies.  The diagnosis was reactive airway disease.  

A November 1988 emergency care and treatment report, the next day, indicated that the Veteran was seen the previous day for reactive airway disease and that she was given Theo-Dur and an Alupent inhaler.  The Veteran reported that she had asthma as a child and that her last episode was five years ago.  The assessment was an asthma exacerbation.  Another November 1988 treatment entry, on that same day, indicated that the Veteran was seen for follow-up after the emergency room.  The Veteran reported that she was feeling much better after the emergency room medications.  The assessment was asthma, controlled.

A December 1988 emergency care and treatment report noted that the Veteran reported that she had a history of asthma in the United States which was better until she came to the Air Force Base in Hahn, Germany.  It was noted that the Veteran had been seen in the emergency room five weeks earlier for an acute episode and that she was treated at that time and felt better.  The diagnosis was acute asthma, mild.  A December 1988 medical evaluation report noted that the Veteran had a history of reactive airway disease.  The diagnosis referred to a back disorder.

On a medical history form at the time of a June 1989 medical evaluation board examination, the Veteran checked that she had asthma, shortness of breath, and pain or pressure in her chest.  The reviewing examiner indicated that the Veteran had asthma and shortness of breath in her chest in childhood, and to the present, with no episodes since 1982 until the period from December 1988 through January 1989 when she had four episodes while in Germany.  The reviewing examiner stated that there had been no recurrence since that time and that the Veteran received treatment when symptomatic with Theo-Dur.  

Post-service private and VA treatment records indicate that the Veteran was treated for reactive airway disease/asthma on multiple occasions.  For example, a December 2008 treatment entry related an impression that included asthma, aware.  The examiner reported that that the Veteran stated that she had asthma as a child, but that she grew out of it.  An August 2009 VA treatment entry related an impression of asthma, aware and stable.

A September 2009 VA respiratory examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that she had a history of asthma as a child, but that she had no flare-ups until she went to Germany for training exercises during service.  She indicated that she was not receiving treatment for reactive airway disease by her doctor, but that she would take over-the-counter Primatene Mist.  It was noted that the course since onset had been intermittent with remissions.  The Veteran indicated that her response to treatment had been fair and that some symptoms remained, but that she her symptoms were improved.  

The diagnosis was asthma with a severe obstructive lung defect on pulmonary function tests.  The examiner reported that the problem associated with the diagnosis was reactive airway disease.  The examiner commented that it was at least as likely as not (50/50 probability) that the claimed reactive airway disease (asthma) had its origins in the Veteran's childhood, and by history resolved, but that the Veteran was treated for flare-ups in service and had a diagnosis of asthma and pulmonary function tests with a present severe obstructive lung defect.  

The Board observes that the medical evidence shows that the Veteran was treated for reactive airway disease/asthma during her period of service.  November 1988 and December 1988 VA treatment entries show treatment for reactive airway disease and asthma.  Additionally, it was noted that the Veteran had asthma at the June 1989 medical evaluation board examination.  The Board notes that there were notations during service that the Veteran reported that she had asthma as a child.  However, there is no specific medical evidence of record that the Veteran's reactive airway disease/asthma began prior to her period of service.  In fact, at the time of the August 1987 enlistment examination, the Veteran checked that she did not have asthma, shortness of breath, or pain or pressure in her chest.  The reviewing examiner reported that the Veteran had childhood diseases that were not considered disabling, and there was no reference to reactive airway disease and/or asthma.  The objective August 1987 enlistment examination report included notations that the Veteran's lungs and chest were normal.  

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Therefore, the presumption of soundness applies and VA cannot presume that, at service entry, the Veteran was not sound with respect to reactive airway disease/asthma.  

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board observes that a VA examiner, pursuant to a September 2009 VA respiratory examination report, indicated, after a review of the claims file, that it was at least as likely as not (50/50 probability) that the claimed reactive airway disease (asthma) had its origins in the Veteran's childhood, and by history resolved, but that the Veteran was treated for flare-ups in service and had a diagnosis of asthma and pulmonary function tests with a present severe obstructive lung defect.  The Board notes that the VA examiner indicated that the Veteran's reactive airway disease/asthma in childhood resolved.  Additionally, the examiner did not provide any indication that there was clear and unmistakable evidence both that the disease existed prior to service and that the disease or injury was not aggravated by service.  Therefore, the examiner's opinion in regard to the etiology of the Veteran's current reactive airway disease/asthma is not sufficient to rebut the presumption of soundness.  

The Veteran is competent to report symptoms that she thought were due to reactive airway disease/asthma in service, continuous respiratory symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Board finds that the Veteran's reports as respiratory problems during service and since service are credible are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has reactive airway disease/asthma that had its onset during her period of service for which she is presumed to have been in sound condition.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for reactive airway disease/asthma is warranted.  

ORDER

The appeal of the issue of entitlement to service connection for bilateral cataracts is dismissed.

Service connection for reactive airway disease/asthma is granted.  



REMAND

The remaining issues on appeal are entitlement to service connection for a left arm disability; entitlement to an initial rating higher than 20 percent for a lumbar spine disability; and entitlement to a TDIU.  

The Veteran contends that she has a left arm disability that is related to service.  She specifically maintains that she was treated for left arm problems during service and since service.  

The Veteran's service treatment records show treatment for left arm complaints.  An undated treatment report indicated that the Veteran complained of left arm pain that morning and evening after a rough obstacle course.  The assessment was an overuse injury with a strain/sprain of the left arm.  A January 1990 emergency care and treatment report noted that the Veteran complained of pain and swelling of the left upper extremity following an electromyograph.  The assessment was cellulitis versus myositis.  

Post-service VA treatment records show treatment for left arm complaints.  For example, a December 2008 VA treatment entry related an impression of left arm pain.  The examiner reported that the Veteran denied that she had an injury.  An August 2009 VA treatment entry noted that the Veteran presented for follow-up of left arm pain.  She reported that she had been having the same pain for eighteen years.  The assessment included a muscle spasm.  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to her claim for entitlement to service connection for a left arm disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for a higher rating for her service-connected lumbar spine disability, the Board observes that the Veteran was last afforded a VA Spine examination in September 2009.  The diagnoses were lumbar strain; minimal L2-L3 disc bulging eccentric to the left, with slight left foraminal encroachment; and a normal electromyogram and nerve conduction studies, with no radiculopathy.  The examiner reported that there were incapacitating episodes.  However, when the examiner was requested to list each incapacitating episode for the thoracolumbar region during the past twelve month period and the number of days of during of each episode, she responded that there were none.  

A subsequent May 2013 VA peripheral nerve conditions examination report included a notation that the Veteran's claims file was reviewed.  The diagnosis was peripheral neuropathy.  The examiner indicated that the Veteran's claimed peripheral neuropathy of the right and left lower extremities was less likely than not (less than 50 percent probability) proximately due to or the result of her service-connected lumbar spine disability.  The examiner stated that he could not determine if the Veteran's sciatic peripheral neuropathy was due to her service-connected lumbar spine disability without resorting to mere speculation because the Veteran had normal electromyogram and nerve conduction studies in 2009 at a VA spine examination, with diagnoses of lumbar strain; minimal L2-L3 disc bulging eccentric to the left, with slight left foraminal encroachment; and normal electromyogram and nerve conduction studies, with no radiculopathy.  

The Board observes that the VA examiner solely seemed to address the findings at the September 2009 VA spine examination rather than the current findings of peripheral neuropathy pursuant to the May 2013 peripheral nerve conditions examination.  

The Board notes that a subsequent private thoracolumbar spine conditions examination report from G. Allen Williams, M.D., included a notation that the Veteran's claims file was not reviewed.  The diagnoses were lumbosacral sprain/strain; degenerative disc disease; and radiculopathy.  Dr. Williams indicated that the Veteran had at least six weeks of incapacitating episodes over the past twelve months.  Dr. Williams further stated that it was at least as likely as not that the Veteran's bilateral lower extremity radiculopathy was proximately due to her progressively worsening lumbar spine condition.  Dr. Williams also maintained that the Veteran's lumbar spine condition was totally and permanently disabling.  

The Board observes that Dr. Williams indicated that he did not review the Veteran's claims file.  Additionally, his opinion as to the etiology of the Veteran's bilateral lower extremity radiculopathy contradicts the opinion provided by the VA examiner in May 2013.  

Further, the Board observes that at the February 2016 Board hearing, the Veteran testified that her service-connected lumbar spine disability had worsened and that she required a walker.  

The Veteran has not been afforded a VA examination as to her service-connected lumbar spine disability in well over six years.  Further, in light of the above evidence, the record raises a question as to the current severity of her service-connected lumbar spine disability.  As such, the Board also finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of her service-connected lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Additionally, the Board notes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  The Board finds that the record raises the issue of entitlement to a TDIU.  On remand, the RO will have an opportunity to provide notice as to this issue and address it in the first instance.

Accordingly, these issues are REMANDED for the following actions:  

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5103 and 5103A (West 2014) are fully complied with as to the issue of entitlement to a TDIU.  The Veteran should be provided the standard TDIU form to complete.

2.  Ask the Veteran to identify all medical providers who have treated her for left arm problems and low back problems since January 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform her of such, and advise her that she may obtain and submit those records.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of her claimed left arm disability.  The entire claims file, including any electronic files, must be reviewed by the examiner.  The examiner must diagnose all current left arm disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left arm disabilities are related to and/or had their onset during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for left arm problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of her service-connected lumbar spine disability, to include any additionally associated neurological impairment.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner must identify all back orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include her pain-free range of motion.  The examiner must specifically indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  

The examiner must state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss nature and severity of any right and left-sided radiculopathy or neuropathy found to be present and state whether the Veteran has bowel or bladder problems, or any other neurological impairment, related to her lumbar spine disability.  

The examiner must also describe the functional impairment from the Veteran's service-connected disabilities and comment as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of her nonservice-connected disabilities, impair her ability to follow a substantially gainful occupation.  

The examiner must also suggest the type or types of employment, if any, in which the Veteran would be capable of engaging in with her current service-connected disabilities, given her skill set and educational background.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


